IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FAIRWAY CONSUMER DISCOUNT              : No. 530 MAL 2015
COMPANY,                               :
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
CHARLES LASKOWSKI A/K/A CHARLES        :
A. LASKOWSKI AND KAREN                 :
LASKOWSKI A/K/A KAREN L.               :
LASKOWSKI, HUSBAND AND WIFE,           :
                                       :
                    Petitioners        :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.